--------------------------------------------------------------------------------


EXHIBIT 10.3


Supplemental Agreement No. 48


to


Purchase Agreement No. 1951


Between


The Boeing Company


and


Continental Airlines, Inc.


Relating to Boeing Model 737 Aircraft






THIS SUPPLEMENTAL AGREEMENT,    entered into as of January­ 29  , 2009 by and
between THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Buyer);


WHEREAS, Customer wishes to exercise its [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]


WHEREAS, the parties agree to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


WHEREAS, Boeing and Customer agree to incorporate new galleys and Head Impact
Criteria requirements on the 737-800 and 737-900ER Model Aircraft.


WHEREAS, Boeing and Customer have agreed to extend the expiration date for the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] described
in paragraph 2 of Letter Agreement 1951-5.


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Agreement as follows:


1.           Table of Contents, Articles, Tables and Exhibits:


1.1 Remove and replace, in its entirety, the “Table of Contents”, with the Table
of Contents attached hereto, to reflect the changes made by this Supplemental
Agreement No. 48.


1.2 Remove and replace, in its entirety, pages T-2-1, T-2-2 and T-2-3 of Table 1
entitled the “Aircraft Deliveries and Descriptions, Model 737-700 Aircraft”,
with the revised pages T-2-1, T-2-2 and T-2-3 of Table 1 attached hereto.
 
1.3 Remove and replace, in their entirety, pages T-3-5 of Table 1 entitled the
“Aircraft Deliveries and Descriptions, Model 737-800 Aircraft”, with the revised
pages T-3-5 of Table 1 attached hereto.


1.4 Remove and replace, in their entirety, pages T-6-2 of Table 1 entitled the
“Aircraft Deliveries and Descriptions, Model 737-900ER Aircraft”, with the
revised pages T-6-2 of Table 1 attached hereto.


2.           Letter Agreements:


2.1 Remove and replace, in its entirety, Attachment B to Letter Agreement No.
1951-9R20, “Option Aircraft – Model 737-724 Aircraft”, with the revised
Attachment B attached hereto.


2.2 Incorporate Letter Agreement 6-1162-SEE-0176R4, “Record Option Proposals”.


2.3 Remove and replace, in it’s entirety, Letter Agreement 1951-5R3, with the
attached Letter Agreement 1951-5R4.




    3.          [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


Customer agrees that [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


    4.           [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


The Aircraft with serial numbers [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


All other Aircraft listed above will be re-contracted into their post-strike
target delivery months, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.






EXECUTED IN DUPLICATE as of the day and year first written above.




THE BOEING
COMPANY                                                                                     CONTINENTAL
AIRLINES, INC.
 


By: ­­ /s/ Susan
Englander                                                                                                           By:  /s/
Gerald Laderman


Its:
Attorney-In-Fact                                                                                                 Its:
Senior Vice President -
                       Finance and Treasurer





--------------------------------------------------------------------------------


TABLE OF CONTENTS





   
Page
SA
ARTICLES
Number
Number
     
1.
Subject Matter of Sale
1-1
SA 39
       
2.
Delivery, Title and Risk of Loss
2-1
         
3.
Price of Aircraft
3-1
SA 39
       
4.
Taxes
4-1
         
5.
Payment
5-1
         
6.
Excusable Delay
6-1
         
7.
Changes to the Detail Specification
7-1
SA 39
       
8.
Federal Aviation Requirements and
Certificates and Export License
 
8-1
 
SA 39
       
9.
Representatives, Inspection,
Flights and Test Data
 
9-1
         
10.
Assignment, Resale or Lease
10-1
         
11.
Termination for Certain Events
11-1
         
12.
Product Assurance, Disclaimer and
Release; Exclusion of Liabilities;
Customer Support; Indemnification
and Insurance
 
 
 
12-1
         
13.
Buyer Furnished Equipment and
Spare Parts
 
13-1
         
14.
Contractual Notices and Requests
14-1
SA 39
       
15.
Miscellaneous
15-1
 






 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS




   
Page
SA
TABLES
Number
Number
     
1.
Aircraft Deliveries and
Descriptions – 737-500
 
T-1
 
SA 3
         
Aircraft Deliveries and
Descriptions – 737-700
 
T-2
 
SA 48
         
Aircraft Deliveries and
Descriptions – 737-800
 
T-3
 
SA 48
         
Aircraft Deliveries and
Descriptions – 737-600
 
T-4
 
SA 4
         
Aircraft Deliveries and
Descriptions – 737-900
 
T-5
 
SA 39
         
Aircraft Deliveries and
Descriptions – 737-900ER
 
T-6
 
SA 48
       
EXHIBITS
           
A-1
Aircraft Configuration – Model 737-724
(Aircraft delivering through July 2004)
 
SA 26
     
A-1.1
Aircraft Configuration – Model 737-724
(Aircraft delivering on or after August 2004)
 
SA 46
     
A-2
Aircraft Configuration – Model 737-824
(Aircraft delivering through July 2004)
 
SA 26
     
A-2.1
Aircraft Configuration – Model 737-824
(Aircraft delivering August 2004 through
December 2007)
 
 
SA 41
     
A-2.2
Aircraft Configuration – Model 737-824
(Aircraft delivering January 2008 through
July 2008)
 
 
SA 45
     
A-2.3
Aircraft Configuration – Model 737-824
(Aircraft delivering after July 2008)
 
SA 45
     
A-3
Aircraft Configuration – Model 737-624
SA 1
     
A-4
Aircraft Configuration – Model 737-524
SA 3
     
A-5
Aircraft Configuration – Model 737-924
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 26
     
A-6
Aircraft Configuration – Model 737-924
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 45
     
A-6.1
Aircraft Configuration – Model 737-924
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 45
     
B
Product Assurance Document
SA 1
     
C
Customer Support Document – Code Two –
Major Model Differences
 
SA 1
     
C1
Customer Support Document – Code Three –
Minor Model Differences
 
SA 39
     
D
Aircraft Price Adjustments – New Generation
Aircraft (1995 Base Price - [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 1
     
D1
Airframe and Engine Price Adjustments –
Current Generation Aircraft
 
SA 1
     
D2
Aircraft Price Adjustments – New Generation
Aircraft (1997 Base Price - [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
 
 
SA 5
     
D3
Aircraft Price Adjustments - New
Generation Aircraft (July 2003 Base Price –
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 41
     
D4
Escalation Adjustment – Airframe and
Optional Features [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
 
SA 41
     
E
Buyer Furnished Equipment Provisions Document
SA 39
     
F
Defined Terms Document
SA 5



 
TABLE OF CONTENTS




     
SA
LETTER AGREEMENTS
 
Number
       
1951-1
Not Used
         
1951-2R4
Seller Purchased Equipment
SA 39
       
1951-3R22
Option Aircraft-Model 737-824 Aircraft
SA 38
     
1951-4R1
Waiver of Aircraft Demonstration
SA 1
     
1951-5R3
Promotional Support – New Generation
Aircraft
 
SA 48
     
1951-6
Configuration Matters
       
1951-7R1
Spares Initial Provisioning
SA 1
     
1951-8R2
Escalation Sharing – New Generation Aircraft
SA 4
     
1951-9R21
Option Aircraft-Model 737-724 Aircraft
SA 48
     
1951-11R1
Escalation Sharing-Current Generation
Aircraft
 
SA 4
     
1951-12R7
Option Aircraft – Model 737-924 Aircraft
SA 32
     
1951-13
Configuration Matters – Model 737-924
SA 4
     
1951-14
Installation of Cabin Systems Equipment
737-924
 
SA 22
     
1951-15
Configuration Matters – Model 737-924ER
SA 39



TABLE OF CONTENTS

     
SA
LETTER AGREEMENTS
 
Number
       
6-1162-MMF-295
Performance Guarantees – Model
737-724 Aircraft
       
6-1162-MMF-296
Performance Guarantees – Model
737-824 Aircraft
       
6-1162-MMF-308R4
Disclosure of Confidential
Information
 
SA 39
     
6-1162-MMF-309R1
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
 
 
SA 1
     
6-1162-MMF-311R6
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
 
 
SA 46
     
6-1162-MMF-312R1
Special Purchase Agreement Provisions
SA 1
     
6-1162-MMF-319
Special Provisions Relating to the
Rescheduled Aircraft
       
6-1162-MMF-378R1
Performance Guarantees – Model
737-524 Aircraft
 
SA 3
     
6-1162-GOC-015R1
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 31
     
6-1162-GOC-131R10
Special Matters
SA 46
     
6-1162-DMH-365
Performance Guarantees – Model
737-924 Aircraft
 
SA 5
     
6-1162-DMH-624
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 8
     
6-1162-DMH-680
Delivery Delay Resolution Program
SA 9
     
6-1162-DMH-1020
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 14
     
6-1162-DMH-1035
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 15
     
6-1162-DMH-1054
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 16
     
6-1162-CHL-048
Rescheduled Aircraft Agreement
SA 26
     
6-1162-CHL-195
Restructure Agreement for Model
737NG and 757-300 Aircraft
 
SA 30
     
6-1162-MSA-768
Performance Guarantees – Model
737-924ER Aircraft
 
SA 39
     
6-1162-SEE-133
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 46
     
6-1162-SEE-0176R4
Record Option Proposals
SA 48







TABLE OF CONTENTS




SUPPLEMENTAL AGREEMENTS DATED AS OF:


Supplemental Agreement No. 1
October 10, 1996



Supplemental Agreement No. 2
March 5, 1997



Supplemental Agreement No. 3
July 17, 1997



Supplemental Agreement No. 4
October 10, 1997



Supplemental Agreement No. 5
May 21, 1998



Supplemental Agreement No. 6
July 30, 1998



Supplemental Agreement No. 7
November 12, 1998



Supplemental Agreement No. 8
December 7, 1998



Supplemental Agreement No. 9
February 18, 1999



Supplemental Agreement No. 10
March 19, 1999



Supplemental Agreement No. 11
May 14, 1999



Supplemental Agreement No. 12
July 2, 1999



Supplemental Agreement No. 13
October 13, 1999



Supplemental Agreement No. 14
December 13, 1999



Supplemental Agreement No. 15
January 13, 2000



Supplemental Agreement No. 16
March 17, 2000



Supplemental Agreement No. 17
May 16, 2000



Supplemental Agreement No. 18
September 11, 2000



Supplemental Agreement No. 19
October 31, 2000











TABLE OF CONTENTS




SUPPLEMENTAL AGREEMENTS DATED AS OF:


Supplemental Agreement No. 20
December 21, 2000



Supplemental Agreement No. 21
March 30, 2001



Supplemental Agreement No. 22
May 23, 2001



Supplemental Agreement No. 23
June 29, 2001



Supplemental Agreement No. 24
August 31, 2001



Supplemental Agreement No. 25
December 31, 2001



Supplemental Agreement No. 26
March 29, 2002



Supplemental Agreement No. 27
November 6, 2002



Supplemental Agreement No. 28
April 1, 2003



Supplemental Agreement No. 29
August 19, 2003



Supplemental Agreement No. 30
November 4, 2003



Supplemental Agreement No. 31
August 20, 2004



Supplemental Agreement No. 32
December 29, 2004



Supplemental Agreement No. 33
December 29, 2004



Supplemental Agreement No. 34
June 22, 2005



Supplemental Agreement No. 35
June 30, 2005



Supplemental Agreement No. 36
July 21, 2005



Supplemental Agreement No. 37
March 30, 2006



Supplemental Agreement No. 38
June 6, 2006



Supplemental Agreement No. 39
August 3, 2006



Supplemental Agreement No. 40
December 5, 2006



TABLE OF CONTENTS




SUPPLEMENTAL AGREEMENTS DATED AS OF:


Supplemental Agreement No. 41
June 1, 2007



Supplemental Agreement No. 42
June 13, 2007



Supplemental Agreement No. 43
July 18, 2007



Supplemental Agreement No. 44
December 7, 2007



Supplemental Agreement No. 45
February 20, 2008



Supplemental Agreement No. 46
June 25, 2008



Supplemental Agreement No. 47
October 30, 2008



Supplemental Agreement No. 48
January 29, 2009


P.A. 1951
CAL                                                          SA 48


 
 

--------------------------------------------------------------------------------

 

Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-700 Aircraft




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

CAL                                              Page
T-2-2                                                                                   SA48
Boeing Proprietary


 
 

--------------------------------------------------------------------------------

 

Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-800 Aircraft




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

CAL                                              Page
T-3-5                                                                                   SA48
Boeing Proprietary


 
 

--------------------------------------------------------------------------------

 

Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-900ER Aircraft




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

CAL                                              Page
T-6-1                                                                                   SA48
Boeing Proprietary


 
 

--------------------------------------------------------------------------------

 

Attachment B to
Letter Agreement 1951-9R20
Option Aircraft Delivery, Description, Price
and Advance Payments




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

APR 47987, 50374Boeing
Proprietary                                                                                                                                          
Page 1 of 3


 
 

--------------------------------------------------------------------------------

 





January 29, 2009
Letter No. 6-1162-SEE-0176R4






Continental Airlines, Inc.
1600 Smith Street
Houston, TX 77002




Subject:
Record Option Proposals



Reference:
a) Purchase Agreement No. 1951 (the Purchase Agreement) between The Boeing
Company (Boeing) and Continental Airlines, Inc. (Customer) relating to Model
737-924ER Aircraft

 
b) Letter Agreement 6-1162-GOC-131R10, “Special Matters”



This Letter Agreement has been revised to accommodate a revised payment schedule
and, when accepted, will amend and supersede Letter Agreement 6-1162-0176R3.


As you are aware, the FAA has released a new Part 121 requirement for
seats.  The text of that new requirement is as follows:


“After October 27, 2009, no person may operate a transport category airplane
type certificated after January 1, 1958 and manufactured on or after October 27,
2009 in passenger-carrying operations under this part unless all passenger and
attendant seats meet the requirements of the section 25.562 in effect on or
after June 16, 1988”


While this ruling does not directly affect Boeing’s ability to deliver certified
aircraft, Boeing recognizes that Customer will be required to show
compliance.  Therefore, in accordance with Article 8.3 entitled “FAA Operator
Changes” in the Purchase Agreement, Boeing has elected to offer Record Option
2525C920R29 for the replacement of BFE passenger seats on the Model 737-800
Aircraft and Record Options 2500C920R45 and 2454C583M67 for the Model 737-900ER
Aircraft (the HIC Record Options).


At Customer’s request, Boeing has also priced Record Options 2500C920T06 and
2530C920T03 to revise the interior arrangement to include C&D galleys in lieu of
Sell galleys.


These Record Options will be implemented on the 737-800 Model Aircraft with
serial number 30132 with a contract delivery month of November 2009.  (Due to
the IAM Strike, this Aircraft is now targeted to deliver in January 2010.)


[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 


Table A:
31640
31650
32836
37102
40001
31642
31651
33530
38700
40002
31643
31652
33537
38701
40003
31644
31653
36599
38702
40004
31646
31655
36600
38703
40005
31647
31659
37099
39998
 
31648
31661
37100
39999
 
31649
31663
37101
40000
 



TABLE B:
30132
31658
31660
31662




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


If Customer fails to substitute either a Model 737-800 or 737-900ER for the
Aircraft listed in Table A above, the Customer will be responsible for:
1)  
Incorporating HIC into the Model 737-700Aircraft.  (Customer may request a
proposal from Boeing to accomplish the incorporation of HIC)

2)  
Paying the charge herein [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]



Applicable signature below will constitute Customer’s acceptance of the Record
Options in the table above.



APR 47987, 50374Boeing
Proprietary                                                                                                                                          
Page 1 of 3


 
 

--------------------------------------------------------------------------------

 



If you have any questions or concerns, please feel free to contact me at
206-766-2423.


Sincerely,


THE BOEING
COMPANY                                                                                                ACCEPTED
AND AGREED TO this


Date:     January 29, 2009


by:
/s/ Susan Englander
Susan
Englander                                                                                                CONTINENTAL
AIRLINES, INC.
Aircraft Contracts
Boeing Commercial
Airplanes                                                                                                                     Signature:
  /s/ Gerald Laderman


Printed Name Gerald Laderman


Title     Senior Vice President
   Finance and Treasurer









 
 

--------------------------------------------------------------------------------

 

1951-5R4
January 29, 2009




Continental Airlines, Inc.
1600 Smith Street
Houston, TX 77002




Subject:Letter Agreement No. 1951-5R3 to
Purchase Agreement No. 1951 -
 
Promotional Support - Next Generation Aircraft



Ladies and Gentlemen:


This Letter Agreement amends Purchase Agreement No. 1951 dated July 23, 1996(the
Agreement) between The Boeing Company (Boeing) and Continental Airlines, Inc.
(Buyer) relating to Model 737-624/-724/-824/-924/-924ER aircraft (the
Aircraft).  This Letter Agreement supersedes and replaces in its entirety Letter
Agreement 1951-5R2 dated May 21, 1996.


All terms used herein and in the Agreement, and not defined herein, will have
the same meaning as in the Agreement.


1.Planning Meeting.


Boeing will assist Buyer in the introduction of the Aircraft by providing to
Buyer certain promotional support.  Promptly after execution of the Agreement
and before any funds are disbursed, a Boeing Airline Promotion representative
will meet with Buyer's designated representatives to discuss the extent,
selection, scheduling, and disbursement process for the promotion support to be
provided.


2.Support Level.


Model 737-624/-724/-824/-924 Aircraft.   Boeing will make available to Buyer
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].  Programs
include marketing research; tourism development; corporate identity; direct
marketing; video tape, film or still photography requirements; planning, design
and production of collateral materials; management of promotion programs; and
advertising campaigns.


Model 737-924ER Aircraft.  In support of Buyers’s marketing and promotion
programs associated with the the Model 737-924ER and introduction of the
Aircraft into service, Boeing [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].  These programs may include marketing research; tourism
development; corporate identity; direct marketing; video tape, or still
photography; planning, design and production of collateral materials; management
of promotion programs and advertising campaigns.  [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]


3.Additional Support.


Additional promotional support may be provided by Boeing subject to the parties
reaching mutual agreement as to the type of services, timing and price.




Buyer understands that certain commercial and financial information contained in
this Letter Agreement is considered by Boeing as confidential.  Buyer agrees
that it will treat this Letter Agreement and the information contained herein as
confidential and will not, without the prior written consent of Boeing, disclose
this Letter Agreement or any information contained herein to any other person or
entity.

P.A. No. 1951 SA 48
K/CAL
 
 

--------------------------------------------------------------------------------

 
Continental Airlines, Inc.
1951-5R3   Page 3

Very truly yours,


THE BOEING COMPANY






By /s/ Susan Englander


Its    Attorney-In-Fact    




ACCEPTED AND AGREED TO this


Date:  ­­January 29, 2009


CONTINENTAL AIRLINES, INC.






By  /s/ Gerald Laderman    


Its Senior Vice President - Finance and Treasurer








